Citation Nr: 0414138	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-08 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 9, 1998, 
for the grant of a 60 percent disability evaluation for low 
back strain with disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which increased the disability 
evaluation for low back strain with disc disease to 60 
percent effective April 9, 1998, the date of receipt of 
claim.  The veteran appeals the assignment of the effective 
date.

The Board first considered this claim in July 2001 and denied 
the benefits sought.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in November 2001, the Court granted a Joint 
Motion for Remand, vacating the Board's July 2001 decision 
and remanding the appeal for consideration of additional 
evidence pursuant to Hazan v. Gober, 10 Vet. App. 511 (1997).  
Consequently, the Board remanded this matter to the RO in 
July 2003.  The claim is now properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a request for an increase in 
disability evaluation for his service-connected low back 
disability on April 9, 1998.

3.  Criteria for a 60 percent evaluation for service-
connected low back strain with disc disease were not 
objectively demonstrated prior to April 9, 1998.


CONCLUSION OF LAW

Criteria for an effective date earlier than April 9, 1998, 
for the grant of a 60 percent disability evaluation for low 
back strain with disc disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increase, the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred will be assigned as the 
effective date if the claim is received within one year from 
such date, otherwise the effective date assigned will be the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).  

It is important to note that notwithstanding the Board's 
denial of an evaluation in excess of 10 percent for a lower 
back disability in March 1998, all evidence of record has 
been considered in determining the appropriate date to assign 
as the effective date for the rating increase to 60 percent 
pursuant to Hazan v. Gober, 10 Vet. App. 511 (1997).  
Specifically, all medical evidence of record has been 
considered in an effort to determine the date on which 
criteria for a 60 percent rating was objectively shown.

The Board also notes that the rating criteria for evaluation 
of intervertebral disc syndrome were revised, effective from 
September 23, 2002, see 67 Fed. Reg. 54345-54349 (August 22, 
2002), and that the rating criteria for evaluation of 
disabilities of the back were revised, effective from 
September 26, 2003, see 68 Fed. Reg. 51454-51456 (August 27, 
2003).  As the question on appeal involves the level of 
disability earlier than April 9, 1988, the Board's discussion 
is based on the rating criteria in effect at that time.  

The evidence of record reveals that the veteran was granted 
entitlement to service connection for low back strain in 
April 1979 and a noncompensable evaluation was assigned at 
that time using the criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5295.  An August 1979 rating decision, 
however, assigned a 20 percent disability evaluation under 
Diagnostic Code 5295, effective from the date of service 
connection.  This evaluation was later reduced to 10 percent, 
effective from August 1980.  Since that time, the veteran 
made numerous applications for increased ratings; however, 
his 10 percent rating was continued, as the medical evidence 
did not support the assignment of a higher rating.  The Board 
denied appeals for the assignment of a disability evaluation 
higher than 10 percent in November 1980, January 1983, 
November 1985, January 1987, April 1990, December 1994, and, 
most recently, on March 25, 1998.  

Using Diagnostic Code 5293, also found at 38 C.F.R. Section 
4.71a, a 60 percent evaluation is assigned when there is 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  A 
40 percent evaluation is assigned when there is evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  And, a 20 percent evaluation is 
assigned when there is evidence of moderate intervertebral 
disc syndrome with recurring attacks.

The veteran most recently requested an increase in his 
disability evaluation on April 9, 1998, and submitted copies 
of VA treatment records dated from July 1997 to October 1997.  
These records were reviewed in conjunction with VA treatment 
records dating back to February 1996, which were already 
associated with the claims folder.  VA records reflect 
treatment in the neurology clinic for complaints of continued 
low back pain, but there were no findings of loss of lateral 
motion or muscle spasm recorded until October 28, 1997.  
Consequently, a rating of 20 percent was assigned by the RO 
effective October 28, 1997, the date criteria for a 20 
percent rating under Diagnostic Code 5295 were first 
objectively shown.

The Board notes that the 60 percent evaluation assigned by 
the RO in November 1998 was based upon criteria of Diagnostic 
Code 5293.  The RO noted that the benefit of the doubt was 
resolved in the veteran's favor when making the assignment of 
that higher rating.  Thus, it is important to point out that 
it is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In May 1998, the veteran submitted a report from a private 
physician reflecting low back and neck pain following a work-
related injury, myofascial pain syndrome, and functional 
overlap.  Magnetic resonance imaging performed in May 1998 
resulted in findings of early degenerative changes and slight 
bulging annulus at L4-L5.  VA neurologic examination 
performed in October 1998 yielded findings of possible L5 
sensory loss, weakness in all four extremities, an 
exaggerated shuffle, and radiculopathy at the right L4 root.  
The veteran made complaints consistent with sciatic 
neuropathy, but there were no objective findings of same.

Given the evidence as outlined above, the Board finds that 
the first evidence even remotely supporting the assignment of 
a 60 percent disability evaluation is dated subsequent to the 
veteran's request for an increase in April 1998.  
Specifically, treatment records dated prior to April 1998 
reflect continued complaints of pain and muscle spasm, 
findings consistent with a 20 percent evaluation under 
Diagnostic Code 5295.  It is not until October 1998 that 
findings suggestive of intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy are 
reported to allow for the assignment of a 60 percent 
evaluation under Diagnostic Code 5293.  In fact, to assign 
the higher rating in 1998 requires resolving all reasonable 
doubt in favor of the veteran because the objective medical 
evidence does not include findings of sciatic neuropathy, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  Consequently, the Board 
finds that the assignment of an effective date earlier than 
the date the claim was received, April 9, 1998, is not 
appropriate as it was not factually ascertainable that an 
increase in disability had occurred prior to the receipt of 
the claim.

The Board appreciates the assertions made by the veteran 
that he has suffered with back problems since his discharge 
from service and believes that his current 60 percent rating 
should be assigned as early as 1979; however, the 
undersigned is bound by the law to interpret the evidence as 
presented as there are no medical findings even remotely 
suggesting that criteria for a 60 percent rating were met 
prior to April 1998.  Accordingly, because the first 
evidence of disability meeting the criteria for a 60 percent 
rating is dated in October 1998 and the claim was filed with 
VA on April 9, 1998, the assignment of an effective date 
earlier than the date the claim was received is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
November 1998, prior to the enactment of the VCAA, and the 
VCAA notice was given to the veteran in July 2003.  The 
Board, however, finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. 
Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  The VCAA requires that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board and the content of the notice 
fully complied with the requirements of 38 U.S.C. 
Section 5103(a) and 38 C.F.R. Section 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, the Board 
finds that it is not prejudicial error to decide this appeal 
at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him physical examinations.  It appears that all 
known and available medical records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran stated in March 2002 
that he did not have any additional evidence to submit.  
Furthermore, the veteran was given the opportunity to testify 
before an RO hearing officer and/or the Board, but he 
declined to do so.  He has, however, actively participated in 
the development of his claim.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

An effective date earlier than April 9, 1998, for the grant 
of a 60 percent disability evaluation for low back strain 
with disc disease is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



